                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                             Criminal No. 4:15-cr-00049-B0-1
                                Civil No. 4:16-cv-00284-BO


EUGENE WILLIAMS,\                               )
                                                )
                                Petitioner,     )
                                                )
               v.                               )               ORDER
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                                Respondent.     )


       This cause is before the court on petitioner's motion for relief from judgment [D.E. 68]. For

the reasons discussed below, the court will dismiss the motion without prejudice.

                                          BACKGROUND:

        On November 5, 2015, pursuant to a written plea agreement, petitioner pleaded guilty to

possession with intent to distribute a quantity of heroin, in violation of 21 U.S.C. § 841(a), and

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S. C. § 924(c).

[D .E. 25, 26]. On March 7, 2016, the court sentenced petitioner to, among other things, 36 months'

imprisonment on the drug charge and 60 consecutive months' imprisonment on the firearm charge.

[D.E. 30, 31]. Petitioner appealed. [D.E. 33]. On December 2, 2016, the United States Court of

Appeals for the Fourth Circuit ("Fourth Circuit") affirmed the court's judgment. [D.E. 40].

       On December 19, 2016, petitioner signed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. [D.E. 46]. On May 18, 2017, the court dismissed the section 2255

motion. [D.E. 56]. Petitioner both moved for reconsideration and appealed~to the Fourth Circuit.

[J).E. 58, 59]. On July 1, 2017, the court denied petitioner's motion for reconsideration. [D.E. 62].
On October 3, 2017, the Fourth Circuit dismissed petitioner's appeal. [D.E. 66].

       On October 2 7, 201 7, petitioner filed the instant motion for relief from judgment pursuant

to various provisions of Federal Rule of Civil Procedure 60. [D.E. 68]. Petitioner argues that a

United States Magistrate Judge lacks "subject matter jurisdiction" to accept a felony plea. Id. at 1.

Further, petitioner contends that, because his guilty plea was accepted by the Magistrate Judge at his

initial appearance, this constitutes "fraud on the court" under Rule 60(d), renders the judgment void

under Rule 60(b)(4), and/or provides justification for relief under Rule 60(b)(6). See id. at 1-2.

       In a response in opposition, respondent contends petitioner's instant Rule 60 motion is

actually an impermissible second or successive section 2255 motion that the court lacks jurisdiction

to consider. Resp't's Resp. Opp'n [D.E. 71].

                                           DISCUSSION:

       Federal Rule of Civil Procedure 60(d)(3) permits a court to "set aside a judgment for fraud

on the court." Fed. R. Civ. P. 60(d)(3). "Fraud on the court is ... limited to the more egregious

forms of subversion of the legal process ... that we cannot necessarily expect to be exposed by the

normal adversary process." Great Coastal Express, Inc. v. Int'l Bhd. of Teamsters, Chauffeurs,

Warehousemen & Helpers of Am., 675 F.2d 1349, 1357 (4th Cir.1982); see also Mayfield v. Nat'l

Ass'n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) ("Rule 60 provides for an
                    ,                                                   :


extraordinary remedy that should not be awarded except under exceptional circumstances.").

       Rule 60(b) allows the court to grant relief from a final order for any of six reasons, including

when "the judgment is void," Fed. R. Civ. P. 60(b)(4), or for "any other reason that justifies relief,"

Fed. R. Civ. P. 60(b)(6). "Before a party may seek relief under Rule 60(b), a party first must show

'timeliness, a meritorious defense, a lack of unfair prejudice to the opposing party, and exceptional


                                                  2
                               I
circumstances."' Dowell v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir. 1993)

(quoting Werner v. Carbo, 731 F.2d 204, 207 (4th Cir. 1984)). After meeting this threshold

requirement, "the party then must satisfy one of the six specific sections of Rule 60(b)." Id.

       Although petitioner filed the instant action as a motion pursuant to Federal Rule of Civil

Procedure 60, see [D.E. 68], the court will "classify prose pleadings from prisoners according to

their contents, without regard to their captions." United States v. Winestock, 340 F .3d 200, 203 (4th

Cir. 2003) (citing United States v. Emmanuel, 288 F.3d 644, 647 (4th Cir. 2002)). The court

construes petitioner's Rule 60 motion as an attempt to avoid the Antiterrorism and Effective Death

Penalty Act ("AEDP A") restrictions on section 2255 motions. See United States v. McRae, 793 F .3d

392, 397 (4th Cir. 2015). Accordingly, regardless of the label petitioner wishes to apply, the court

finds that the instant action actually constitutes a section 2255 motion.

       As noted above, petitioner has already brought section 2255 motion that the court dismissed.

See [D.E. 46, 56]. A prisoner cannot bring a "second or successive" section 2255 motion unless the

appropriate court of appeals first certifies that the second or successive motion contains either

"newly discovered evidence" or "a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable." 28 U.S.C. § 2255(h).

Here, because petitioner has not received prior authorization from the Fourth Circuit, the court lacks

jurisdiction to consider the instant second or successive petition. See Winestock, 340 F.3d at 205.

       Alternatively, even ifthe court possesses jurisdiction to consider petitioner's Rule 60 motion,

this motion still would fail. Petitioner's underlying contention-that a United States Magistrate Judge

improperly accepted a guilty plea at his initial appearance-is flatly contradicted by record. The court

has reviewed the audio recording of petitioner's initial appearance on July 30, 2015, and observes


                                                  3
that a plea was neither requested nor entered during that proceeding. Taking judicial notice of its

own docket, the court notes that petitioner's guilty plea actually was accepted by the undersigned

judge on November 5, 2015, during a proceeding pursuant to Fed. R. Crim. P. 11. See [D.E. 38].

        Succinctly stated, petitioner is not entitled to Rule 60 relief. The record cannot support

petitioner's claim of "fraud on the court" under Rule 60(d)(3). See Great Coastal Exp .. Inc., 675

F.2d at 1357. Further, because petitioner cannot show a "meritorious defense," petitioner likewise

fails to meet Rule 60(b)'s threshold requirement. See Dowell, 993 F.2d at 48; see also Ebersole v.

Kine-Perry, 292 F.R.D. 316, 321 (E.D. Va. 2013) (quoting United States v. Moradi, 673 F.2d 725,

727 (4th Cir. 1982), for the proposition that, to establish the existence of a meritorious defense under

Rule 60(b), a petitioner must present evidence that would permit the court to find in his favor).

        Finally, after reviewing petitioner's filing in   li~ht   of the applicable standard, the court

determines that reasonable jurists would not find the court's treatment of any of these claims

debatable or wrong, and none of the issues are adequate to deserve encouragement to proceed

further. Accordingly, the court will deny a certificate of appealability. See 28 U.S.C. § 2253(c);

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                           CONCLUSION:

       Forthereasons discussed above, the court DISMISSES WITHOUT PREJUDICE the instant

action because the court lacks jurisdiction to consider this second or successive section 2255 motion

or, alternatively, because petitioner fails to meet the requirements for relief under Fed. R. Civ. P. 60.

The court further DENIES a Certificate of Appealability.

        SO ORDERED. This        ~     day of November 2018:


                                                                  ~~~
                                                                  Chief United States District Judge

                                                   4
